DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7, 13 and 19 are canceled and claims 1-6, 8-12, 14-18 and 20-23 are pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/20/2020 and 12/31/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS form 1449 filed on 10/20/2020 and 12/31/2020 are attached to this office action. 
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given by Matthew Ellsworth on 03/12/2021. The application has been amended as follows: 
9. (Currently Amended) The method of  claim 1, wherein the motion intensity of the wearable device corresponds to an intensity of movement associated with the wearable device recorded over time.

claim 1, wherein determining that the motion intensity of the wearable device matches the motion intensity of the mobile device further comprises: determining, via the processor, whether a motion signal received from the wearable device correlates to a motion signal received from the mobile device based on a correlation factor at a point in time.

15. (Currently Amended) An authentication system, comprising: 
a first device associated with a user; 
and a second device, associated with the first device and also associated with the user, the second device including complete access credentials for making access decisions in an access control system that are enabled in a memory of the second device upon attaching the second device to the user, wherein: 
one of the first device and second device comprises a wearable device; and
wherein information corresponding to a state of the wearable device is received by one or more sensors of the wearable device; 
wherein the state of the wearable device allows for the access credentials enabled for making access decisions in the access control system with respect to the wearable device to continue to be enabled is determined based on rules stored in memory;
wherein the access credentials are disabled when the state of the wearable device restricts the access credentials;
one of the first device and second device is configured to compare information received via one or more sensors of the first device with information received via one or more sensors of the second device; and 
one of the first device and second device is configured to determine, based on the comparison, that a motion intensity of the first device does not currently match a motion intensity of the second 

16. (Currently Amended) The authentication system of claim 15, wherein the first device corresponds to at least one of a mobile communication device and the wearable device.

20. (Currently Amended) The authentication system of claim 15, wherein the second device corresponds to the wearable device and wherein the access credentials continue to be enabled as long as the user continuously wears the wearable device.

21. (Currently Amended) The authentication system of claim 15, wherein the second device corresponds to the wearable device, and wherein the access credentials are disabled if the wearable device is not continuously worn by the user.

22. (Currently Amended) The authentication system of claim 15, wherein the second device corresponds to the wearable device, and wherein one or more biometric parameters of the user are detected by the wearable device and analyzed to determine whether or not the wearable device is being continuously worn by the user.

Allowable Subject Matter
5.	Claims 1-6, 8-12, 14-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s amendments of 12/07/2020 After further search and consideration, the prior arts of record either taken alone or in combination neither 
The prior art Agrafioti (US 2015/0028996) of record discloses a preauthorized wearable biometric device where biometric features of a user are captured and compared to an electrocardiogram. The prior art Slaby (US 2014/0341441) of record discloses a wearable device user authentication using a comparison of eye feature images. Images are periodically captured to confirm user presence. The prior art Kim (US 2016/0036965) of record discloses a mobile terminal and a sensor configured to sense a motion of the mobile terminal. The mobile terminal includes a controller configured to determine whether the motion of the mobile terminal and the motion of the wearable device have a correlation. 
US 20160294817 A1 – Automatically unlocking an electronic device using a wearable device.
US 20150028996 A1 – Preauthorized wearable biometric device for authenticating users.
However, the prior art fails to anticipate or render the following limitations: disabling of the authentication credentials or access credentials for the wearable device by revoking and deleting the authentication credentials or the access credentials for the wearable device (as recited in claims 1, 14 and 23 and a similar claim limitation recited in claim 15).
Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498